—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Marrus, J.), imposed March 26, 1993.
Ordered that the sentence is affirmed.
The defendant effectively waived his right to appeal all aspects of his conviction, including the court’s option to deny him a youthful offender adjudication if the Probation Department’s report was unfavorable (see, People v Burk, 181 AD2d 74, 75; People v Smith, 142 AD2d 195, 201, affd 74 NY2d 1). In addition, the defendant’s contention that the court should have adjudicated him a youthful offender is unpreserved for appellate review because he never sought to withdraw his plea on that ground (see, People v Pellegrino, 60 NY2d 636; People v Gonzalez, 186 AD2d 223; People v Jones, 180 AD2d 650). In any event, the determination of youthful offender adjudication *372is a matter resting within the sound discretion of the sentencing court, and it will not be disturbed when, as here, there was no clear abuse of discretion (see, CPL 720.20 [1]; compare, People v Granger, 82 AD2d 643). Mangano, P. J., Bracken, Lawrence, Altman and Friedmann, JJ., concur.